Citation Nr: 1630993	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety.

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972 in the United States Air Force.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for PTSD.

However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board notes that the Veteran also perfected an appeal of the RO's denial of service connection for prostatitis.  However, prior to certification of the issue, he withdrew his appeal of such issue.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.204 (2015).  Therefore, such issue is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that his acquired psychiatric disorder is the result of cleaning out planes with blood or body parts in them and experiencing rocket attacks at the compound at which he was stationed in Vietnam.  In this regard, the Board notes that his service personnel records confirm that he was stationed in Vietnam from December 1970 to November 1971.  Therefore, the Veteran claims that service connection for such disorder is warranted.

The Veteran received a VA examination for PTSD in November 2011.  In the examination report, the examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria.  Rather, the examiner diagnosed adjustment disorder with anxiety; however, she did not offer an etiological opinion regarding such disorder.  Furthermore, more recent VA treatment records reflect a diagnosis of PTSD pursuant to the DSM-IV through August 2013; the DSM IV-TR in September 2013 and October 2013; and the DSM-5 in November 2013, in addition to adjustment disorder with anxiety.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

Additionally, the Veteran reported that he receives ongoing treatment for his acquired psychiatric disorder at the VA clinic in Knoxville, Tennessee.  See August 2013 statement.  Therefore, on remand, the Board finds that updated VA treatment records dated from November 2013 to the present from such facility should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records dated from November 2013 to the present pertaining to his acquired psychiatric disorder from the VA facility in Knoxville.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria.  While the Board notes that the DSM-5 is currently in effect, the Veteran's current claim must be evaluated pursuant to the DSM-IV.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his military service, to include the fear of hostile military during his time in Vietnam.  If the examiner does not find that the Veteran has PTSD, he or she should reconcile such determination with his VA treatment records reflecting a diagnosis of PTSD.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, to include adjustment disorder with anxiety, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his time in Vietnam.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


